USCA11 Case: 20-12562      Date Filed: 11/16/2020     Page: 1 of 7



                                                               [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 20-12562
                            Non-Argument Calendar
                          ________________________

                       D.C. Docket No. 1:20-cv-22559-UU



ROCHELLE Y. DRIESSEN,

                                                                 Plaintiff - Appellant,

                                    versus

UNIVERSITY OF MIAMI SCHOOL OF LAW CHILDREN & YOUTH LAW
CLINIC,
STATE OF FLORIDA,
for the actions of its former employees 11th Judicial Circuit Probate Judge Maria
Korvick,
and 11th Judicial Circuit Magistrate Judge Lewis Kimler,

                                                              Defendants - Appellees.

                          ________________________

                   Appeal from the United States District Court
                       for the Southern District of Florida
                         ________________________

                              (November 16, 2020)
           USCA11 Case: 20-12562            Date Filed: 11/16/2020       Page: 2 of 7



Before JILL PRYOR, LUCK and BLACK, Circuit Judges.

PER CURIAM:

       Rochelle Driessen, proceeding pro se, appeals the district court’s dismissal

of her 42 U.S.C. § 1983 complaint and the denial of her motions for relief from

judgment under Federal Rule of Civil Procedure 60(b) and 60(d)(3).1 Driessen

alleged the University of Miami School of Law Children & Youth Law Clinic (the

University) and the State of Florida (the State)—through the actions of two

judges—violated her due process rights in a guardianship proceeding involving her

daughter. The court dismissed the action as frivolous because the University was

not a state actor and based on absolute judicial immunity.

       Driessen presents three arguments on appeal. First, she argues the district

court erred in dismissing her claims against the University because she sufficiently

pleaded the University was a state actor. Second, she argues the court erred in

denying her Rule 60(b) motion, with respect to her claims against the State,

because the State waived sovereign immunity. Third, she argues the court erred in

denying her Rule 60(b)(3) motion because fraud resulted when the court dismissed




       1
          We liberally construe Driessen’s notice of appeal as challenging the dismissal of her
complaint, even though the dismissal order is not designated in her notice of appeal, because her
intent to appeal the dismissal is clear. See Nichols v. Ala. State Bar, 815 F.3d 726, 730-31 (11th
Cir. 2016) (providing “an appeal is not lost if a mistake is made in designating the judgment
appealed from where it is clear that the overriding intent was effectively to appeal” and noting
we may look to a party’s brief to assess intent to appeal) (quotation marks omitted).
                                                2
          USCA11 Case: 20-12562        Date Filed: 11/16/2020     Page: 3 of 7



her claims as frivolous and listed the Emily C. Moises Day Training Center (the

Training Center) as a defendant. After review, we affirm.

                                   I. DISCUSSION

A. Dismissal of Claims Against the University

      Driessen alleged the University—which represented her daughter’s

grandfather, Richard Driessen, in the guardianship proceeding—violated her due

process rights by failing to provide her with notice of a hearing, resulting in

Richard Driessen serving as her daughter’s guardian advocate. On appeal, she

argues the district court erred in dismissing her § 1983 claims against the

University as frivolous because she sufficiently pleaded the University was a state

actor under the nexus/joint action test.

      Although a plaintiff in a § 1983 suit must show the defendant is a state actor,

a private party may be considered a state actor in “rare circumstances,” when one

of three tests is met: the state compulsion test, the public function test, or the

nexus/joint action test. Rayburn v. Hogue, 241 F.3d 1341, 1347 (11th Cir. 2001)

(quotation marks omitted). Under the nexus/joint action test, a private party may

be viewed as a state actor where “the State had so far insinuated itself into a

position of interdependence” with the private party that it was a joint participant in

the action. Id. (quotation marks omitted). To satisfy this test, the private party

must be “intertwined in a symbiotic relationship” with the government, which


                                            3
          USCA11 Case: 20-12562         Date Filed: 11/16/2020    Page: 4 of 7



involves the “specific conduct of which the plaintiff complains.” Id. (quotation

marks and citations omitted).

      The district court did not abuse its discretion in dismissing Driessen’s

§ 1983 claims against the University as frivolous because the University is not a

state actor and Driessen failed to show any of the “rare circumstances” allowing

claims against a private actor to proceed. See 28 U.S.C. § 1915(e)(2)(B)(i)

(providing a court shall dismiss an action brought by a party who seeks to proceed

in forma pauperis if the action is frivolous); Bilal v. Driver, 251 F.3d 1346, 1349

(11th Cir. 2001) (reviewing the dismissal of a complaint as frivolous for an abuse

of discretion). Driessen did not allege sufficient facts to establish the State

insinuated itself into a position of interdependence with the University, or that the

University was in a symbiotic relationship with the State with respect to the alleged

misconduct, such that the nexus/joint action test was met, and Driessen does not

contend either of the other two tests are applicable. See Rayburn, 241 F.3d at

1347. Rather, she merely alleged the University failed to provide her with notice

of a hearing and the hearing continued without further inquiry about whether

notice was provided. Driessen therefore failed to show the University was subject

to suit under § 1983, and the district court did not abuse its discretion in dismissing

her claims against the University as frivolous. See Bilal, 251 F.3d at 1349 (“A

claim is frivolous if it is without arguable merit either in law or fact.”).


                                            4
          USCA11 Case: 20-12562       Date Filed: 11/16/2020    Page: 5 of 7



B. Denial of Rule 60(b) Motion as to Claims Against the State

      Driessen’s claims against the State were based on the actions of two state

court judges in the guardianship proceeding and their failure to ensure she was

provided notice of the hearing or terminate the guardianship. Following the

dismissal of her complaint, Driessen moved for relief from judgment pursuant to

Rule 60(a) and 60(b), arguing the district court erred in listing the Training Center

as a defendant and contending she was suing the State as a defendant, not

individual judges. The district court granted her motion for Rule 60(a) relief,

removing the Training Center as a defendant from the case caption, but denied her

Rule 60(b) motion, concluding any claims against the State were barred by

Eleventh Amendment sovereign immunity. Driessen now argues the district court

erred in finding the State was immune from suit under the Eleventh Amendment,

contending sovereign immunity had been waived.

      The district court did not abuse its discretion in denying Driessen’s Rule

60(b) motion for relief from judgment. See Maradiaga v. United States, 679 F.3d
1286, 1291 (11th Cir. 2012) (reviewing denial of a Rule 60(b) motion for an abuse

of discretion). Congress has not abrogated Eleventh Amendment immunity in

§ 1983 cases, and the State of Florida has not waived sovereign immunity or

consented to suit with respect to such actions. See Cross v. State of Ala., State

Dep’t of Mental Health & Mental Retardation, 49 F.3d 1490, 1502 (11th Cir.


                                          5
          USCA11 Case: 20-12562        Date Filed: 11/16/2020    Page: 6 of 7



1995); Hill v. Dep’t of Corr., State of Fla., 513 So. 2d 129, 133 (Fla. 1987). The

district court therefore did not abuse its discretion in concluding Driessen’s claims

against the State were barred by the Eleventh Amendment. See Nichols v. Ala.

State Bar, 815 F.3d 726, 731 (11th Cir. 2016) (“Eleventh Amendment immunity

bars suits by private individuals in federal court against a state unless the state has

consented to be sued or has waived its immunity or Congress has abrogated the

states’ immunity.”). Additionally, to the extent Driessen asserts any claim against

the state court judges for their actions in the guardianship proceeding, they are

entitled to absolute judicial immunity. See Bolin v. Story, 225 F.3d 1234, 1239

(11th Cir. 2000) (stating judges are immune from suits for damages for actions

taken in their judicial capacity unless they acted in the “clear absence of all

jurisdiction”).

C. Denial of Rule 60(d)(3) Motion

      After the district court denied her motion for Rule 60(b) relief, Driessen

moved for relief under Rule 60(d)(3), contending fraud occurred when the court

dismissed her claims as frivolous and included the Training Center as a defendant.

Driessen argues the denial of her motion was in error, advancing the same

arguments on appeal and contending her claims instead should have been

dismissed pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii) or (iii).




                                           6
          USCA11 Case: 20-12562       Date Filed: 11/16/2020    Page: 7 of 7



      The district court did not abuse its discretion in denying Driessen’s Rule

60(d)(3) motion. The court’s adverse ruling is not the kind of egregious

misconduct that rises to the level of fraud on the court, nor was its decision to

dismiss Driessen’s complaint on one ground rather than another. See Cox Nuclear

Pharmacy, Inc. v. CTI, Inc., 478 F.3d 1303, 1314 (11th Cir. 2007) (reviewing

denial of comparable Rule 60(b)(3) motion for an abuse of discretion); Rozier v.

Ford Motor Co., 573 F.2d 1332, 1338 (5th Cir. 1978) (indicating only the most

egregious misconduct will constitute a fraud upon the court). Further, in granting

Driessen’s Rule 60(a) motion, the district court corrected the case caption to

eliminate the Training Center as a defendant. Any claim the inclusion of this

defendant amounted to fraud is meritless.

                                 II. CONCLUSION

        For the reasons above, the district court did not abuse its discretion in

dismissing Driessen’s complaint as frivolous or denying her postjudgment

motions for relief under Rule 60(b) and 60(d)(3). Accordingly, we affirm.

      AFFIRMED.




                                           7